                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 BOSS WORLDWIDE LLC, d/b/a ALGO
 ONLINE RETAIL,

                                Plaintiff,

                 v.                                         C.A. No. 19-cv-2363 (VLB)

 BEAU CRABILL, THOMAS CRABILL, JR.
 and ALL OUT RAW LLC,

                                Defendants.


  DEFENDANT ALL OUT RAW LLC’S CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant All Out Raw

LLC does not have a parent company and no publicly held corporation owns 10% or more of its

stock.

 Dated:    May 21, 2019                          Respectfully submitted,
                                                 FISH & RICHARDSON P.C.



                                                 By:

                                                       Kristen McCallion (KM5593)
                                                       mccallion@fr.com
                                                       Vivian Cheng (VC6321)
                                                       cheng@fr.com
                                                       601 Lexington Avenue, 52nd Floor
                                                       New York, NY 10022
                                                       Tel: 212 765-5070
                                                       Fax: 212-258-2291
                                                       FISH & RICHARDSON P.C.
                                                       Jeremy D. Anderson
                                                       222 Delaware Avenue, 17th Floor
                                                       Wilmington, DE 19801
                                                       janderson@fr.com
                                                       Tel: 302 778-8452
                                                       Attorneys for Defendants Beau Crabill,
                                                       Thomas Crabill, Jr., and All Out Raw LLC
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the ECF system, which will send notification of such filing to the

attorneys of record.


                       Peter A. Sullivan
                       FOLEY HOAG LLP
                       1301 Avenue of the Americas, 25th Floor
                       New York, NY 10019
                       psullivan@foleyhoag.com

                       David A. Kluft
                       FOLEY HOAG LLP
                       155 Seaport Boulevard
                       Boston, MA 02210
                       dkluft@foleyhoag.com


Dated: May 21, 2019                         By: /s/Jennifer Mavronas
                                                  Jennifer Mavronas
